Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.294 Page 1 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.295 Page 2 of 18




                                        i
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.296 Page 3 of 18




                                        ii
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.297 Page 4 of 18




                                        iii
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.298 Page 5 of 18




                                          iv
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.299 Page 6 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.300 Page 7 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.301 Page 8 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.302 Page 9 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.303 Page 10 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.304 Page 11 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.305 Page 12 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.306 Page 13 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.307 Page 14 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.308 Page 15 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.309 Page 16 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.310 Page 17 of 18
Case 3:18-cv-00435-JLS-MSB Document 30 Filed 10/11/18 PageID.311 Page 18 of 18
